Citation Nr: 0523067	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 2001 to April 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

The veteran claims entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU).  Service connection was granted in October 2003 for 
an panic disorder, with agoraphobia and secondary depression, 
and assigned a 70 percent disability evaluation, effective 
April 3, 2001.  Accordingly, the veteran claims that she 
meets the schedular criteria for a TDIU under the provisions 
of 38 C.F.R. § 4.16 (2004).

VA assistance in developing a claim includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
Presently, the record does not include sufficient medical 
evidence to adjudicate the claim for TDIU.  See 38 C.F.R. § 
5103A.  

In May 2004, the RO received a decision from the Social 
Security Administration (SSA), that granted the veteran 
disability benefits from SSA due in part to a psychiatric 
disorder.  The decision noted medical evidence considered by 
SSA with regard to the veteran's psychiatric disorder, that 
is not associated with the claims file.  When the VA is put 
on notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent her from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  In Friscia, the United States Court of 
Appeals for Veterans Claims specifically stated that VA has a 
duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, effect the 
veteran's service-connected disabilities have on her ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  Hence, the RO should obtain a medical opinion 
as to whether the veteran's service-connected panic disorder, 
with agoraphobia and secondary depression, alone and not in 
concert with her nonservice-connected disabilities, render 
her unable to obtain or retain substantially gainful 
employment.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2004).

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran, 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim.  Based on the veteran's 
response, the RO must attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  


2.  The RO must contact SSA and request 
copies of the records reviewed by SSA 
that pertain to the veteran's 
successful claim for SSA disability 
benefits.  These records must be 
associated with the veteran's claims 
file.  All efforts to obtain these 
records must be documented in the 
claims file.

3.  The veteran must be scheduled for a 
VA psychiatric examination to determine 
the impact that her service-connected 
disabilities have on her employability.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the requested study.  
The examiner must elicit from the 
veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide 
an opinion as to whether the veteran is 
unable to obtain or retain employment 
due only to her service-connected panic 
disorder, with agoraphobia and 
secondary depression, consistent with 
her education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale any opinions 
expressed must be given.  The report 
must be typed.

4.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and her representative.  After the 
veteran and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




